Frazer, J.
This was an application to correct a clerical error in a decree of partition rendered in 1865. It was refused. There was a complaint and other pleadings, and various questions are attempted to be presented, arising upon them, but they will not be considered. The proceeding must be regarded as a mere motion, neither requiring nor justifying pleadings, as in an ordinary cause. Jenkins v. Long, 23 Ind. 460. The record of the partition suit was in evidence. Merely oral evidence was then offered to show what was the decree actually pronounced in that cause, and thus raise the presumption that there was a clerical error in its entry. This evidence was rejected, and we are asked to reverse the judgment upon that ground. I am very clearly of opinion that there was no error.
But the majority of the court prefer to affirm the judgment exclusively upon the ground that the correction sought *384would not, to any extent, or for any purpose, have changed the effect of the decree. So, I confess, it also appears to me, but as that question has not been argued, I would prefer to rest the judgment of this court altogether upon the doctrine that parol evidence alone will not warrant interference with a record after the cause has ceased to be in fieri.
Z. Baircl, W. P. Bhodes and J. H. Brown, for appellant.
B. F. Gregory, J. Harper, J. Parles and L. T. Miller, for appellees.
The judgment is affirmed, with costs.